DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Examiner notes the amendments to the specification and the claims filed on February 28th, 2019 and February 8th, 2021, respectively. The amendments to the specification and the claims have been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 33, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the Applicant states that “the connecting part is a U-shaped structure”. Claim 25 is dependent upon claim 24, which has antecedent basis for “a plurality of deformable connecting parts”. It is unclear in claim 25 whether the Applicant is attempting to claim that all of the connecting parts are U-shaped or if only at least one of the connecting parts are U-shaped. For purposes of examination, the Examiner has interpreted claim 25 to read as “… wherein the connecting parts are a U-shaped structure”.
Regarding claim 33, it is claimed that “wherein the first rod locking holes in the same gap have the same size”. Claim 33 is dependent upon claim 21, which has antecedent basis for “at least one first rod locking hole in the at least one gap”. It is unclear in claim 33 whether the Applicant is attempting to claim that there is more than one rod locking hole in each gap and that each rod locking hole is the same size, or if the “at least one first rod locking hole” in each gap are all the same size. For purposes of examination, the Examiner has interpreted claim 33 to read as “…wherein the at least one first rod locking hole in each gap have the same size”.
Regarding claim 37, it is claimed that “wherein the plurality of the locking units are sequentially distributed along an axial direction of the outer sleeve”. Claim 37 is dependent upon claim 34, which is dependent upon claim 21, where there is antecedent basis for “at least one locking unit”. It is unclear in claim 37 whether the Applicant is claiming that there is now more than one locking unit, or if they are referring back to the “at least one locking unit”, for which there is antecedent basis for. For examination purposes, the Examiner has chosen to interpret this claim as “…wherein the at least one rod locking unit is distributed along an axial direction of the outer sleeve”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-26, 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (US 2007/0120023; hereinafter Martinez).
Regarding claim 21, Martinez discloses a locking device (238 Fig. 6-9), comprising:
at least one locking unit (254 Fig. 6-9), the locking unit comprising a plurality of pressing blocks connected together (see Annotated Fig. 1 below), at least one gap between adjacent pressing blocks (256 Fig. 6-9), and at least one first rod locking hole (274 Fig. 6-9) in the at least one gap (it can be seen in Fig. 6-9 that the at least one rod locking hole is in the at least one gap); and
	a locking part (the locking part is the threaded fastener 269 that is disposed within the flanges 267 of bands 259, 261) configured to press the plurality of pressing blocks to change a size of the at least one first rod locking hole (it is stated that the locking unit 254 is elastomeric, [0054], which would allow for the rod locking holes to decrease in size when the bands 259, 261 are secured tightly together via fasteners 269; further, it is stated that an operator is able to vary the tension of the bands when they are fastened together by drawing the flanges 267 closer together or farther apart, [0058] ,which in turn would cause the rod locking holes to change in size due to the elasticity of the locking unit 254).

    PNG
    media_image1.png
    532
    237
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 22, Martinez discloses wherein the plurality of pressing blocks are distributed in sequence (it can be seen in Annotated Fig. 1 and Fig. 6-9 that the pressing blocks are distributed in a sequence), and the adjacent pressing blocks are connected at one or more ends (it can be seen in Annotated Fig. 1 and Fig. 6-9 that the pressing blocks are connected at one or more end).
Regarding claim 23, Martinez discloses wherein the plurality of pressing blocks are spaced and arranged in parallel (it can be seen in Annotated Fig. 1 and Fig. 6-9 that the pressing blocks are spaced and arranged in parallel).
Regarding claim 24, Martinez discloses wherein the locking device further comprises a plurality of deformable connecting parts configured to connect adjacent pressing blocks (See Annotated Fig. 2 below; the connecting parts are a part of the locking unit 254 which is elastomeric, meaning that the connecting parts are also elastomeric and therefore deformable).

    PNG
    media_image2.png
    505
    679
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 25, Martinez discloses wherein the connecting part is a U-shaped structure (see Annotated Fig. 2).
Regarding claim 26, Martinez discloses wherein the plurality of the pressing blocks are integral with the plurality of connecting parts (it can be seen in Annotated Fig. 2 that the plurality of pressing blocks are integral with the plurality of connecting parts).
Regarding claim 33, Martinez discloses wherein the first rod locking holes in each gap have the same size (it can be seen in Fig. 6-9 and Annotated Fig. 1-2 that the rod locking holes are all the same size).
Regarding claim 34, Martinez discloses wherein the locking device further comprises an outer sleeve (258 Fig. 9; outer sleeve 258 is referred to as securing assembly formed by bands 259, 261, which is formed as a continuous loop [0058]) configured to accommodate the at least one locking unit (outer sleeve 258 accommodates locking unit 254 in that the outer sleeve secures the locking unit by way of the peripheral groove 268 seen in Fig. 6, 8).
Regarding claim 35, Martinez discloses wherein the outer sleeve comprises a locking part hole configured to accommodate the locking part (the outer sleeve 258 has locking part holes disposed within flanges 267, which accommodate the locking part 269; [0058] discloses that holes are formed in each flange to receive the locking part).
Regarding claim 36, Martinez discloses wherein the locking part comprises a set screw ([0079] discloses that the locking part, referred to as threaded fastener 269, may be a screw) configured to be screwed into the locking part hole to press the plurality of pressing blocks ([0058] discloses that the locking part holes receive the locking part, meaning that the screw of the locking part would be screwed into the locking part hole, and, as such, the tightening of screw in the locking part hole, which brings the flanges 267 of bands 259, 261 of the outer sleeve 258 together, would cause the bands 259, 261 to press the plurality of pressing blocks).
Regarding claim 37, Martinez discloses wherein the at least one locking unit is distributed along an axial direction of the outer sleeve (see Annotated Fig. 3 below for reference to the axial direction of the outer sleeve; it can be seen in Fig. 9 that the locking unit 254 is distributed along an axial direction of the outer sleeve 258, since the outer sleeve is accommodated in peripheral groove 268 of the locking unit).

    PNG
    media_image3.png
    486
    340
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 38, Martinez discloses wherein the locking device further comprises at least one smooth shaft passage hole (282 Fig. 7, 9) provided along an axial direction of the outer sleeve (it can be seen that the smooth shaft passage hole is provided along the axial direction of the outer sleeve). 
Claims 21, 22, 24, 26-28, 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd et al. (US 5,742,982; hereinafter Dodd).
Regarding claim 21, Dodd discloses a locking device (10 Fig. 2) comprising:
at least one locking unit (86 Fig. 2-5), the locking unit comprising a plurality of pressing blocks connected together (see Annotated Fig. 4 below), at least one gap between adjacent pressing blocks (see Annotated Fig. 4), and at least one first rod locking hole (102 Fig. 2, 4, 5) in the at least one gap (it can be seen in Fig. 2, 4, 5 that the at least one first rod locking hole is in the at least one gap); and	
	a locking part (threaded rod 40 in Fig. 1, nut 44 in Fig. 3) configured to press the plurality of pressing blocks to change a size of the at least one first rod locking hole (when the locking device 10 is fully assembled, the locking part 40, 44 is secured to notch 42 of fastening portion 36 of the clamp 14, which then secures the locking unit 86 within a base 50 and within the clamp; it is stated that the locking unit is made of a material of sufficient flexibility, Col. 4 lines 14-17, and as such, base 50 will compress the locking unit 86 when it is secured within the clamp, Col 4 lines 24-30, which would also cause the plurality of pressing blocks to be pressed, changing the size of the at least one first rod locking hole).

    PNG
    media_image4.png
    583
    382
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 22, Dodd discloses wherein the plurality of pressing blocks are distributed in sequence, and the adjacent pressing blocks are connected at one or more ends (it can be seen in Annotated Fig. 4 and Fig. 2, 4, 5 that the pressing blocks are distributed in sequence and connected at an end).
Regarding claim 24, Dodd discloses wherein the locking device further comprises a plurality of deformable connecting parts configured to connect adjacent pressing blocks (see Annotated Fig. 5 below; since the connecting parts are a part of the locking unit 86, which is made of a flexible material, the connecting parts would therefore be deformable; also, it can be seen that the pressing parts are connected together via the connecting parts).

    PNG
    media_image5.png
    437
    334
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 26, Dodd discloses wherein the plurality of the pressing blocks are integral with the plurality of connecting parts (this can be seen in Annotated Fig. 5).
Regarding claim 27, Dodd discloses wherein the plurality of pressing blocks are distributed in a shape of a fan (it can be seen in Annotated Fig. 4, 5 and Fig. 2, 4, 5 that the pressing blocks are distributed in the shape of a circular fan).
Regarding claim 28, Dodd discloses wherein roots of the plurality of pressing blocks are fixedly connected or integrally formed with each other (it can be seen in Annotated Fig. 6 below that the roots of the pressing blocks are integrally formed with each other).

    PNG
    media_image6.png
    437
    353
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 33, Dodd discloses wherein the first rod locking holes in each gap have the same size (it can be seen in Annotated Fig. 4-6, Fig. 2, 4, 5 that the first rod locking holes each have the same size).
Regarding claim 34, Dodd discloses wherein the locking device comprises an outer sleeve (14 Fig. 1-3) configured to accommodate the at least one locking unit (it can be seen in Fig. 2, 4 that the outer sleeve accommodates the at least one locking unit).
Regarding claim 35, Dodd discloses wherein the outer sleeve (14) comprises a locking part hole (42 Fig. 1) configured to accommodate the locking part (40, 44; it can be seen in Fig. 3 that the locking part is accommodated in the locking part hole).
Regarding claim 36, Dodd discloses wherein the locking part (40, 44) comprises a set screw (threaded rod 40 Fig. 1) configured to be screwed into the locking part hole (it can be seen in Fig. 3 that the screw of the locking part is screwed into the locking part hole, secured with nut 44 of the locking part) to press the plurality of pressing blocks (when the screw is screwed into the locking part hole and secured with nut 44, the plurality of pressing blocks will be pressed due to the assembly of the locking device by way of the clamp being in securement with the base 50 
Regarding claim 37, Dodd discloses wherein the at least one locking unit is distributed along an axial direction of the outer sleeve (it can be seen that the locking unit is distributed along an axial direction of the outer sleeve; see Annotated Fig. 7 below for the axial direction of the outer sleeve).

    PNG
    media_image7.png
    479
    591
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 38, Dodd discloses wherein the locking device further comprises at least one smooth shaft passage hole (94 Fig. 4) provided along an axial direction of the outer sleeve (it can be seen in Fig. 2, 4 that the smooth shaft passage hole is provided along the axial direction of the outer sleeve).
Allowable Subject Matter
Claims 29-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Martinez discloses of a locking unit having a sharp groove (290) having a tip pointing to a center of the locking unit (which can be seen in Fig. 6 of Martinez), they do not disclose that the locking device further comprises a wedge block accommodated in the sharp groove. Dodd discloses of a base (50) which acts as a wedge block, however, they do not disclose that there is a sharp groove in the middle of their fan shaped locking unit. It would not be obvious to one of ordinary skill to modify the locking unit of Dodd with the teaching of Martinez to have a sharp groove in the middle of it with a tip pointing to the center, nor would it be obvious to modify the wedge block of Dodd to have a sharp tip penetrating the locking unit of Dodd, which would in turn create a sharp groove in the middle of the locking unit, as doing so would cause the pressing blocks of Dodd to not properly secure any rods that are placed with the rod locking holes. As such, the claim limitation of a sharp groove that is in the middle of the fan shaped locking unit, which has a tip pointing towards the center and a wedge block accommodated in the sharp groove, would be considered allowable if rewritten in independent form including all of the claim limitations of claims 21 and 27. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678